Citation Nr: 0613593	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-43 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which declined to reopen the 
veteran's claim for service connection for malaria.  The 
veteran had filed his original claim for service connection 
for malaria in August 2002, but the RO denied the claim in 
December 2002, of which the veteran received notice.  
Thereafter in July 2003, the veteran filed a Notice of 
Disagreement (NOD) with that decision; however, he never 
received a Statement of the Case (SOC).  Because the RO 
failed to issue an SOC in reference to this decision, it was 
not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) 
(noting that "where VA has failed to procedurally comply 
with statutorily mandated requirements, a claim does not 
become final").  

In May 2004, the RO issued a second decision, which is the 
subject of this appeal, and also provided a notice of 
decision.  The veteran timely filed an NOD in July 2004, and 
thereafter in October 2004, the RO issued an SOC.  The 
veteran timely filed a substantive appeal in December 2004, 
and subsequently, in April 2005, June 2005 and January 2006, 
the RO submitted multiple Supplemental Statements of the Case 
(SSOC).  No hearing was held on this matter.

The Board notes that because the December 2002 decision was 
never finalized, the RO's reliance on a new and material 
evidence standard in its May 2004 decision was improper.  
Notwithstanding this error, the RO cured this mistake in its 
January 2006 Supplemental Statement of the Case (SSOC), which 
acknowledged that the issue of service connection for malaria 
had not been finalized and indicated that the RO had reviewed 
and considered "all evidence in [the] file."  See 38 C.F.R. 
§ 19.31(b)(2) (empowering RO to furnish an SSOC is "[a] 
material defect in the [SOC] or a prior [SSOC] is 
discovered").  Accordingly, the Board will review the 
instant appeal as a service connection claim pending since 
receipt of the original application for compensation in 
August 2002, without regard to finality of unappealed RO 
decisions, rather than an application to reopen the claim.


FINDINGS OF FACT

1.	All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim 
and obtained all relevant evidence designated by the 
veteran.
2.	The evidence does not demonstrate that the veteran 
currently suffers from malaria or residuals thereof.


CONCLUSION OF LAW

Service connection for claimed malaria is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The law significantly changed prior to the pendency of this 
claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2002 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate his claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims issued a 
decision in Dingess v. Nicholson, which held that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  
Thus, upon receipt of an application for a service-connection 
claim, VA must review the information along with the evidence 
presented with the claim and provide the veteran with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id., at 486.  This notice 
must advise the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
upon the award of a service connection.  Id.  

The September 2002 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his claim, namely, the existence 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
letter clearly disclosed the RO's duty to assist the veteran 
in obtaining relevant records, as well as its duty to assist 
the veteran by providing a medical examination if necessary 
for a decision on his claim.  This correspondence also made 
clear that the veteran carried the ultimate burden of 
ensuring that VA received any requested records, although it 
informed him that VA would help him obtain private medical 
records, employment records and records from other Federal 
agencies, provided the veteran gave consent and supplied 
enough information about the records to facilitate their 
attainment.  Additionally, the correspondence informed the 
veteran that he could help his claim by submitting evidence 
that included: (1) medical evidence that he presently 
suffered from malaria; (2) medical or lay evidence of 
incurrence or aggravation of malaria in service; and (3) 
medical evidence of a nexus or link between (1) and (2).  It 
also advised the veteran that he could submit his own 
statements and those of other individuals describing symptoms 
of a current disability.  This letter conveyed that VA had 
requested that the Army verify his military service, and had 
contacted one of his private physicians in an effort to 
obtain private medical records.  The Board finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the September 2002 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, namely, (1) his veteran 
status; (2) the existence of a disability; and (3) a 
connection between the veteran's service and the disability.  
However, this letter failed to inform him about the type of 
evidence necessary to establish a disability rating, or the 
effective date for the claimed disability.  Despite the 
inadequate notice on these two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
conclusion that the preponderance of the evidence is against 
the veteran's claim of service connection for malaria renders 
moot any questions as to an appropriate disability rating or 
effective date to be assigned, and because the RO in fact 
issued an April 2006 letter to the veteran, which expressly 
informed him about these two elements.  

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided most of such notice to the veteran prior to the 
May 2004 RO decision that is the subject of this appeal in 
its September 2002 letter.  As recognized above, however, the 
veteran did not receive notice about two components of the 
Dingess requirements until after the May 2004 decision in 
April 2006.  No prejudice to the veteran resulted, however, 
as the Board's denial of his service connection claim renders 
moot notification of disability rating and effective date.  
Thus, the Board finds that the veteran received most VCAA 
notice at the required time and that he suffered no prejudice 
with respect to the defective Dingess notice.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its September 2002 letter, 
informed the veteran about VA's duty to help retrieve 
relevant records and asked the veteran to provide enough 
information to facilitate this process.  Additionally, the RO 
notified the veteran that VA could provide a VA medical 
examination or solicit a medical opinion for him if it deemed 
such an exam or opinion necessary to adjudicate the claim.  

The record reveals that the veteran did not undergo a VA 
medical examination or receive a VA medical opinion with 
respect to his claim for service connection for malaria, 
apparently because the RO did not deem such an examination or 
opinion to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  Section 5103A(d)(2) requires the Secretary to 
"treat an examination or opinion as being necessary to make 
a decision on a claim . . . if the evidence of record before 
the Secretary, taking into consideration all information and 
law or medical evidence (including statements of the 
[veteran]) - (A) contains competent evidence that the 
[veteran] has a current disability, or persistent or 
recurrent symptoms of disability; and (B) indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military . . . service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim."  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 419 F.2d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)).  38 C.F.R. 
§ 3.159(c)(4)(i) similarly provides that: "A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in §3.309, § 3.313, § 
3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability."  
See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334, 1354-56 (2003) (discussing provisions of 38 
C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).

As explicated below, the Board observes that the record does 
not contain competent lay or medical evidence demonstrating 
that the veteran has a current disability or persistent or 
recurrent symptoms thereof.  The medical evidence of record 
dated in recent years is completely negative for any findings 
relating to malaria.  A medical examination or opinion is not 
required on the service connection claim as the Board has not 
found evidence suggesting that the veteran manifests 
currently diagnosed malaria or recurrent or persistent 
symptoms of malaria since service.  See 38 U.S.C.A. § 
5103A(d) (West 2002); Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  The lay and medical evidence and 
information of record, in its totality, provides the 
necessary information to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA and Dingess duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384, 392, 
393, 394 (1993).


II. Law and Regulations

a. Service Connection
The Court of Appeals for Veterans' Claims (Court) has held 
that "[f]or service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
accord Disabled Am. Veterans, 419 F.2d at 1318; Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled Am. Veterans, 
supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  Thus, where the 
veteran cannot demonstrate that he currently suffers from a 
disability, his claim fails.  

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  The VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  In addition, 
certain tropical diseases, including malaria, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim for benefits will be denied only if a preponderance of 
the evidence is against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519-20 (1996).  
III. Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for malaria because the record fails to 
demonstrate that the veteran currently suffers from this 
disease or residuals thereof.  

a. Service Record
The veteran served in the Army for approximately 7 months, 
where he acted as a rifleman and civilian guerrilla.  

The veteran's October 1944 Army Personnel Record for 
Enlistment contains no indication of malaria or related 
symptoms.  The accompanying physical examination reveals a 
normal evaluation.

A May 1945 Affidavit for Philippine Army Personnel likewise 
contains no report of malaria or other illnesses incurred in 
service.  However, in a January 1946 Affidavit for Philippine 
Army Personnel, the veteran reported that, while in service 
between April 1945 and May 1945, he contracted malaria, for 
which he received no treatment.  The file contains no 
additional service medical records.    

The significant lapse in time between the veteran's active 
service, where he allegedly contracted the disease, and his 
claim of service connected malaria weighs against his claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the veteran 
first filed his service connection claim in August 2002, some 
57 years after his discharge and after he allegedly had 
incurred this disease.  This decades-long delay thus weighs 
against the veteran's claim of service connection.  Maxson, 
supra.  



b. Post-Service Record
The post-service record contains no competent or probative 
medical evidence of a current malaria diagnosis or residuals 
thereof.  A Certification from the General Headquarters, 
Armed Forces of the Philippines, dated February 2002, notes 
that the veteran "got sick of malaria . . . and was treated 
. . . f[ro]m Apr 45 to 2 May 45," but bears no indication of 
a current diagnosis or residuals.  Additionally, a September 
2002 correspondence from a doctor at a hospital where the 
veteran claims to have received treatment for malaria 
indicates a "complete diagnosis" of "Amoebiasis, Iron 
deficiency Anemia (mild) probably due to hookworm 
infestation," but fails to note a malaria diagnosis or 
residuals of this disease.  Similarly, medical reports from 
Veteran's Memorial Medical Center, received in July 2004, 
disclose various ailments, but are negative for malaria or 
any residuals thereof.  It is apparent from these latter 
records that the veteran underwent a thorough work-up, to 
include clinical and various laboratory evaluations, which 
did not result in any findings suggestive of malaria or 
residuals thereof.  The record thus contains no medical 
reports illustrating that the veteran currently suffers from 
malaria or residuals of the disease, which weighs against his 
claim. 

The Board acknowledges the veteran's and affiants' 
contentions about a current diagnosis of alleged malaria, 
however, they are not competent to provide medical opinion 
about such a diagnosis.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran is certainly competent to describe 
symptoms, without an indication in the record that he has had 
the relevant medical training, he is not competent to 
diagnose this disease.  The same rationale applies to the 
affiants, who declared both that the veteran incurred malaria 
while in service, and that he continues to suffer from it 
today.  As a result, the veteran's own assertions and those 
of the affiants are not probative to the critical issue in 
this case of whether the veteran currently suffers from 
malaria or residuals thereof.  Because the veteran has not 
demonstrated that he currently has malaria or residuals of 
the disease, he cannot satisfy the first prong of the service 
connection test, and therefore, his claim fails.  Brammer, 3 
Vet. App. at 225.   


ORDER

Service connection for malaria is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


